Citation Nr: 0639771	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  04-43 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Whether the appellant filed a timely notice of disagreement 
in response to a February 2002 rating decision.




INTRODUCTION

The veteran served on active duty from December 1941 to 
August 1942 and from August 1945 to September 1945.  The 
veteran died in October 1959; the appellant claims to be his 
surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined the appellant 
did not file a timely notice of disagreement (NOD) in 
response to a February 2002 RO rating decision denying the 
claim.


FINDINGS OF FACT

1. In a February 5, 2002 rating decision and letter, the RO 
denied the appellant's claim for dependency and indemnity 
compensation benefits to include service connection for cause 
of the veteran's death, nonservice-connected pension 
benefits, and accrued benefits. The RO sent her a letter on 
February 8, 2002 notifying her of that decision and apprising 
her of her procedural and appellate rights.

2.  On February 11, 2003, more than one year later, that the 
RO received a letter disagreeing with that decision.  This 
letter was not specific as to the issues being disagreed 
with.  On February 26, 2003, the RO requested clarification 
from the appellant as to the issues for disagreement and 
granted a 60 day extension.

3.  On April 29, 2003, the appellant requested another 
extension.
 
4.  The appellant's VAF 21-4138, disagreeing with the denial 
of service connection for cause of the veteran's death, 
nonservice-connected death pension, and accrued benefits was 
received by the RO on August 14, 2003.

CONCLUSION OF LAW

The appellant did not timely appeal the RO's February 2002 
decision denying her claim for service connection for cause 
of the veteran's death, nonservice-connected death pension, 
and accrued benefits. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.103, 20.200, 20.201, 20.300, 20.302, 20.303, 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal. 

After reviewing the relevant evidence in this case, the Board 
finds that the appellant failed to file a timely notice of 
disagreement. It is clear from the record that, on February 
8, 2002, the RO sent her a copy of the February 5, 2002 
rating decision in question and a cover letter containing all 
of the required information to initiate an appeal of that 
decision by filing a timely notice of disagreement.  Indeed, 
the appellant does not dispute receiving that letter.  In 
fact, on February 11, 2003, more than one year after 
notification of the rating decision, the RO received the 
appellant's letter stating that she disagreed with the 
February 2002 decision.

Despite the untimeliness of this statement, the RO, in a 
February 26, 2003 letter, advised the appellant that her 
letter was not clear as the specific issues of disagreement 
and that thus the letter could not be accepted as a notice of 
disagreement.  However, the RO provided the appellant with a 
VA Form 21-4138 listing the issues and granted the appellant 
an additional 60 days from February 26, 2003, to respond. On 
April 29, 2003, more than 60 days later, the appellant 
requested an extension.  The completed VAF 21-4138 was 
received at the RO on August 14, 2003.  

The August 14, 2003 date of receipt of the notice of 
disagreement was clearly more than one year from the date of 
notification of the RO's decision and more than 60 days after 
the RO's February 26, 2003 extension and more than 60 days 
after the appellant's untimely April 29, 2003 extension 
request.  The regulations provide that a 60 day extension for 
a substantive appeal can be granted when an appellant 
requests a good-cause extension of the time allowed.  See 38 
C.F.R. § 20.303.  Here, the RO applied this to a Notice of 
disagreement as well. Without determining the appropriateness 
of this action, the Board notes that the RO extended the 
filing date for timely notice of disagreement to April 26, 
2003.  Her request for extension was received by the RO on 
April 29, 2003, 3 days after the 60 day period had run out.  
Even assuming that the RO granted the appellant's April 29, 
2003 request for another extension and granted another 60 
days.  The date would have been on or about June 30, 2003.  
Here, the appellant's completed VAF 21-4138 notice of 
disagreement was received on August 14, 2003, more than 160 
days after the February 26, 2003 extension and more than 90 
days after the appellant's April 29, 2003 extension request 
letter.  The letter notifying her of the denial of her claim 
informed her of the reasons and bases for the decision and 
apprised her of her procedural and appellate rights in the 
event she disagreed with the decision and elected to appeal.  
See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 19.25.

But in the absence of a timely appeal (NOD), the Board lacks 
jurisdiction over his underlying claim for service connection 
for service connection for cause of the veteran's death, 
nonservice-connected death pension, and accrued benefits, and 
this claim is dismissed.   See 38 C.F.R. § 20.101(d) (the 
Board may address jurisdictional issues, including those 
involving determinations as to the timeliness of an appeal, 
at any stage of a proceeding and may dismiss any case over 
which it determines it does not have jurisdiction).  See also 
VAOPGCPREC 9-99 (Aug. 18, 1999); 38 C.F.R. § 19.4.


ORDER

The appellant did not file a timely notice of disagreement in 
response to the RO's February 2002 rating decision, so her 
claim for service connection for cause of the veteran's 
death, nonservice-connected death pension, and accrued 
benefits is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


